The appellants having elected to file a verified summary of their federal income tax return as authorized by Section 5372-2, General Code, the Board of Tax Appeals properly refused to receive or consider the return made under Section 5388, General Code, or apply the "income yield" measure defined in Section 5389, General Code. Feld v. Miller et al., TaxCommission, 139 Ohio St. 378, 40 N.E.2d 421; Deeds v.Evatt, Tax Commr., 138 Ohio St. 567, 37 N.E.2d 581.
No constitutional question set forth in the assignments of error was argued orally or in the brief of appellants. Under Section 12223-21, General Code, errors not argued by brief may be disregarded. *Page 494 
The decision of the Board of Tax Appeals is neither unreasonable nor unlawful.
Decision affirmed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
BELL, J., not participating.